NUMBER 13-14-00112-CV

                            COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


GLORIA RODRIGUEZ,                                                          Appellant,

                                          v.

JOSE MANUEL RODRIGUEZ SR.,                                                  Appellee.


                       On appeal from 24th District Court
                          of Calhoun County, Texas.


                          MEMORANDUM OPINION

             Before Justices Rodriguez, Garza, and Benavides
                    Memorandum Opinion Per Curiam

       Appellee, Jose Manuel Rodriguez Sr., has filed a motion to remand this case to

the trial court.   According to the motion to remand, the parties have successfully

compromised their differences and entered into a mediated settlement agreement;

however, appellant Gloria Rodriguez has failed to file a motion to remand this appeal to

the trial court for rendition of judgment in accordance with the settlement agreement as
the parties had agreed. The mediated settlement agreement, signed by the parties, is

attached to the motion to remand. More than ten days have passed since appellee has

filed the motion to remand, and appellant has not filed a response or opposition to the

motion to remand. See TEX. R. APP. P. 10.3.

       In accordance with an agreement signed by the parties or their attorneys and filed

with the clerk, an appellate court may set aside the trial court’s judgment without regard

to the merits and remand the case to the trial court for rendition of judgment in accordance

with the agreement. See id. R. 42.1(a)(2)(B). Accordingly, we GRANT the motion to

remand, set aside the trial court’s judgment without regard to the merits, and REMAND

this case to the trial court for further proceedings. See id. In accordance with the

agreement of the parties as filed with this Court, each party will bear his or her own costs.

See id. R. 42.1(d) ("Absent agreement of the parties, the court will tax costs against the

appellant.").

                                                                       PER CURIAM

Delivered and filed the
24th day of July, 2014.




                                             2